DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Initially it should be noted that this application is a continuation of Application Number 15/859,142, filed December 29, 2017, now US Patent 10,642,711, having the same Assignee and inventor.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,642,711.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claims 1, 8, and 15,  the claim are anticipated by respective patent claims 1, 8, and 15 in that the claims of the patent contains all the limitations of claims  of the instant application, as demonstrated by the following table:
Instant Application
US 10,642,711
comments
1. A processing apparatus comprising: at least one processor;
1. A processing apparatus comprising: at least one processor,
Same scope

the at least one processor including: a trace register including one or more fields, the one or more fields indicating whether tracing is enabled or disabled;
Includes same scope as instant application; see below
and a compiler to:
and a compiler to:
Same scope

execute instrumented code, the instrumented code including at least one call to un-instrumented code; determine the at least one call to un-instrumented code is a next call to be executed;

insert a resume tracing instruction into 
instrumented code prior to 
at least one call to the un-instrumented code; execute the resume tracing instruction, 
insert a resume tracing instruction into the 
instrumented code prior to the 
at least one call to the un-instrumented code; execute the resume tracing instruction 
Same scope
when enabled by a trace register,

Includes same scope as patent; see above
to selectively add processor tracing to the at least one call to the un-instrumented code; and execute the at least one call to the un-instrumented code.
to selectively add processor tracing to the at least one call to the un-instrumented code; and execute the at least one call to the un-instrumented code.
Same scope



8. A method comprising:
8. A method comprising:
Same scope

executing instrumented code by a compiler, the instrumented code including at least one call to un-instrumented code; determining, by the compiler, the at least one call to un-instrumented code is a next call to be executed;


at least one call to the un-instrumented code; executing the resume tracing instruction, when enabled by a trace register, to selectively add processor tracing to the at least one call to the un-instrumented code; and executing the at least one call to the un-instrumented code.
inserting a resume tracing instruction into the instrumented code prior to the 
at least one call to the un-instrumented code; executing the resume tracing instruction, when enabled by a trace register, to selectively add processor tracing to the at least one call to the un-instrumented code; and executing the at least one call to the un-instrumented code. 
Same scope



15. A non-transitory computer readable storage medium including instructions stored thereon which, when executed by a processor, cause the processor to:
15. A non-transitory computer readable storage medium including instructions stored thereon which, when executed by a processor, cause the processor to:
Same scope

execute instrumented code by a compiler, the instrumented code including at least one call to un-instrumented code; determine, by the compiler, the at least one call to un-instrumented code is a next call to be executed;

insert a resume tracing instruction into instrumented code prior to 






For Dependent claims 2-7, 9-14, and 16-20, the dependent portion of claims recite same limitations verbatim as respective claims 2-7, 9-14, and 16-20 of the patent, thus the claims are also anticipated by the respective patent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The term non-transitory media does/do not fall within at least one of the four categories of patent eligible subject matter because the term is redefined in the specification in an open-ended. It is suggested that the specification be amended to “such as non-transitory computer machine-readable storage media 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claim 1, 3, 6, 8, 10, 13, 15, 17, and 20, the term “the un-instrumented code” lacks sufficient antecedent basis in the claim. It is suggested that the first instance in a claim group be amended to “an un-instrumented code”.

For claims 2-7, the term “the system” lacks sufficient antecedent basis in the claim. It is suggested that it be amended to “the processing apparatus”.

For claims 10 and 17, the term “the compiler” lacks sufficient antecedent basis in the claim. It is suggested that it be amended to “a compiler”.

For claim 20, the term “the instruction to insert” lacks sufficient antecedent basis in the claim. It is suggested that it be amended to “the instructions to insert”.

Dependent claims, inherit rejections. 

Allowable Subject Matter
Claims 2-7, 9-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112and DP rejections are overcome.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mattson (US 6,430,741 B1), in view of Smith (US 2015/0355996 A1).
For claim 1, 
Mattson teaches a processing apparatus comprising: at least one processor; and a compiler to: insert a resume tracing instruction into instrumented code prior to at least one call to the un-instrumented code (see figure 6, column 11 lines 14-31, abstract, column 4 lines 42-55, and other locations: decisions whether to enable tracing, i.e. make a function instrumented, are made dynamically; so, sections/function of instrumented code follow un-instrumented, and vice versa, as needed); [].
Mattson does not explicitly teach “execute the resume tracing instruction, when enabled by a trace register, to selectively add processor tracing to the at least one call to the un-instrumented code; and execute the at least one call to the un-instrumented code”.
However, Smith teaches execute the resume tracing instruction, when enabled by a trace register, to selectively add processor tracing to the at least one call to the un-instrumented code; and execute the at least one call to the un-instrumented code (see paragraphs [0003-0004], [0024], [0049], and other locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson to include “execute the resume … code”, as taught by Smith, because each one of Mattson and Smith teach trace and instrumentation therefore they are analogous arts and because most CPU operation are based on bits enabling or disabling functionality and registers are the fastest implementation (see paragraphs [0003-0004], [0024], [0049], and other locations).

For claims 8 and 15, 
The claims recite essentially similar limitations as claim 1; claim 8 is a method and claim 15 is a medium.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114